DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18  is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by US 9725833 (Hasko et al.).
 	Regarding claim 1, 10, ‘833 discloses: A weaving method and assembly (‘833 clearly discloses a method of weaving) comprising placing a first section of a fill fiber (30) between warp fibers (seen clearly in fig. 1), forming a pick (one row of the rows of 30 are a ‘pick’), rotating/moving a base and base positional controller to reposition the warp fibers (‘833 discloses: “The positional controller 54 is able to move the base 22 relative to the wand 18 and the warp fiber arms 26. The positional controllers 46, 50, and 54 can be operated independently from each other or together [par. 19, detailed description; disclosing warp fiber arm positional controller and fill fiber wand 18].”, and placing a second section of the fill fiber between warp fibers to form a woven structure (second row of 30 in fig. 1 discloses a ‘second section’ as claimed), wherein at least a portion of the warp fibers are introduced to the woven structure using a weave control grid (figs. 7 and 8 clearly show the base 22 with warp fiber end fittings/supports secured thereto and holding station/control grid which are ‘in contact’ with warp fibers, as claimed).
	Regarding claim 2, ‘833 discloses, wherein at least a portion of the warp fibers are secured to the base (figs. 7 and 8 clearly show the base 22 with warp fiber end fittings/supports secured thereto and holding station/control grid which are ‘in contact’ with warp fibers, as claimed).
Regarding claim 3, ‘833 discloses: the weave control grid (“holding station” in fig. 7 shown on the rotatable base 22) is located/affixed on the rotatable base (22).
	Regarding claim 4, ‘833 discloses: the rotatable base (22; “The positional controller 54 is able to move the base 22 relative to the wand 18 and the warp fiber arms 26 [par. 19].”) rotates/slides in rotary direction relative to the fill fiber wand (18) and warp fiber arms (26) and underneath the fill fiber as shown in fig. 1.
	Further, ‘833 discloses: “The holding station may be attached to the base or may be independent of the motion of the base [par. 33, detailed description].”  Fully disclosing ‘rotation’ of ‘end fittings’/warp fiber supports that are attached to the holding station that rotates with the base and/or independent of the base, as claimed.
The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up (par. 32, fig. 7 Detailed description).  The ‘notches’ shown in fig. 7 do include ‘centrally’ located ‘openings’ into which the fittings are placed into the holding station/base as seen in fig. 7.
 	Regarding claim 6, ‘833 discloses: A weaving method (‘833 clearly discloses a method of weaving) comprising placing a first section of a fill fiber (30) between warp fibers and therefore the warp fiber arms (seen clearly in fig. 1), forming a first pick (one row of the rows of 30 are a ‘pick’), rotating/moving a base to reposition the warp fibers/arms relative to the fill fiber wand/insertion (‘833 discloses: “The positional controller 54 is able to move the base 22 relative to the wand 18 and the warp fiber arms 26. The positional controllers 46, 50, and 54 can be operated independently from each other or together [par. 19, detailed description].”, and placing a second section of the fill fiber between repositioned warp fibers/arms (i.e. ‘forming a second pick’) to form a woven structure (second row of 30 in fig. 1 discloses a ‘second section’ as claimed), wherein at least a portion of the warp fibers extend from the fiber arms to the base and are introduced to the woven structure using a weave control grid (figs. 7 and 8 clearly show the base 22 with warp fiber end fittings/supports secured thereto and holding station/control grid which are ‘in contact’ with warp fibers and therefore also the warp fiber arms, as claimed).
 	Regarding claim 7, ‘833 discloses: the rotatable base (22; “The positional controller 54 is able to move the base 22 relative to the wand 18 and the warp fiber arms 26 [par. 19].”) rotates/slides in rotary direction relative to the fill fiber wand (18) and warp fiber arms (26) and underneath the fill fiber as shown in fig. 1.
	Regarding claim 8, ‘833 disclosure above to claim 1 and 6 already disclose claim 8.  Further, this step is inherent to any weaving process known as “shed formation” or else the filing/inserted yarn would not be held by anything and no fabric would be formed.
Regarding claim 9, ‘833 discloses: the weave control grid (“holding station” in fig. 7 shown on the rotatable base 22) is located/affixed on the rotatable base (22).
	Claim 10 is encompassed by disclosure above to claim 1 as cited above.
	Claim 11 is clearly disclosed by ‘holding station’ already cited above.
	Regarding claims 12 and 18, ‘833 discloses: “The holding station may be attached to the base or may be independent of the motion of the base [par. 33, detailed description].”  Fully disclosing ‘rotation’ of ‘end fittings’/warp fiber supports that are attached to the holding station that rotates with the base and/or independent of the base, as claimed.  In the form of “independent” movement from the base the base would be considered a ‘primary’ control grid, while the independent holding station would be then a ‘secondary’ or additional control grid.
	Regarding claim 13, ‘833 discloses, “metallic or plastic fittings may be added to the free ends of flexible warp fibers 42. The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up (par. 32, fig. 7 Detailed description).  The ‘notches’ shown in fig. 7 do include ‘centrally’ located ‘openings’ into which the fittings are placed 
	Regarding claim 14, ‘833 discloses: the rotatable base (22; “The positional controller 54 is able to move the base 22 relative to the wand 18 and the warp fiber arms 26 [par. 19].”) rotates/slides in rotary direction relative to the fill fiber wand (18) and warp fiber arms (26) and underneath the fill fiber as shown in fig. 1.
	Regarding claim 15, citation to claim 1 above does already disclose base positional controller that would provide positional control to the base/holding station/weave control grid.
	Regarding claim 16, holding station is disclosed as independently movable of the base therefore the holding station/weaving control grid is independently attached and therefore ‘modular’ in that it can be detached, removed and reattached/replaced.
	Regarding claim 17, holding station shown in fig. 7 has spacing that is determined by the desired final fabric shape and is therefore “variable”.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various weaving devices are disclosed to establish the general state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732